 
 
 
                                                                                                                                                                 Exhibit
10. 21
 Licensed Works Agreement
 Agreement # 4908004013 



This Base Agreement (“Base Agreement”) between International Business Machines
Corporation (“Buyer”) and Avistar Communications Corp.(“Supplier”), establishes
the basis for a multinational procurement relationship under which Supplier will
provide the Deliverables and Services described in SOWs and/or WAs issued under
this Base Agreement.  This Base Agreement is effective from the last date of
mutual execution ("Effective Date") and will remain in effect until terminated.


1.0  
Definitions

"Affiliates" means entities that control, are controlled by, or are under common
control with, a party to this Agreement.
"Agreement" means this Base Agreement and any relevant Statements of Work
("SOW"), Work Authorizations ("WA"), and other attachments or appendices
specifically referenced in this Agreement.
"Code" means computer programming code, including both "Object Code" (computer
programming code substantially in binary form that is directly executable by a
computer after processing, but without compilation or assembly) and "Source
Code" (computer programming code that may be displayed in a form readable and
understandable by a programmer of ordinary skill, excluding Object Code).
"Deliverables" means items that Supplier prepares for or provides to Buyer as
described in a SOW and/or WA. Deliverables include Licensed Works and Tools.
"Electronic Self-Help" means a process where Supplier electronically disables,
removes, or otherwise prevents the use of its software product without the
Buyer's or Buyer's Customer's cooperation or consent. Electronic Self-Help could
be done through electronic or other means (for example: remotely through "back
doors" or hidden entrances in the software or through hidden shut-down commands
in the software that can be activated by phone or in other ways).
"Enhancements" means changes or additions, other than Error Corrections, to the
Licensed Work. If an Enhancement adds substantial value to the Licensed Work and
is offered to customers for an additional charge it will be considered a "Major
Enhancement", and all other Enhancements, including those that support new
releases of operating systems and devices, will be considered "Basic
Enhancements".
"Error Corrections" means revisions that correct errors and deficiencies
(collectively referred to as "errors") in the Licensed Work.
"Externals" means any pictorial, graphic, audiovisual works, reports or data
generated by execution of code and any programming interfaces, languages or
protocols implemented in the code to enable interaction with other computer
programs or end users. Externals do not include the code that implements them.
"Licensed Work" is any material described in or that conforms to the Description
of Licensed Work in the relevant SOW and/or WA and includes Code, associated
documentation, Externals, Error Corrections, and Enhancements.
"Participation Agreement" or "PA" means an agreement signed by one or more
Affiliates which incorporates by reference the terms and conditions in this Base
Agreement, any relevant SOW, and other attachments or appendices specifically
referenced in the PA.
"Personal Data" means any information that may identify an individual.
"Personnel” means agents, employees or subcontractors engaged or appointed by
Buyer or Supplier.
"Prices" means the agreed upon payment and currency for Deliverables and
Services, exclusive of Taxes but including all applicable fees and royalty
payments, as specified in the relevant SOW and/or WA.
"Products" means an offering to customers or other users, whether or not branded
by Buyer or its Affiliates that includes the Licensed Work or a derivative work
of a Licensed Work.


"Services" means work that Supplier performs for Buyer as described in a SOW
and/or WA.
"Statement of Work" or "SOW" means any document that:
1. identifies itself as a statement of work;
2. is signed by both parties;
3. incorporates by reference the terms and conditions of this Base Agreement;
and
4. describes the Deliverables and Services, including any requirements,
specifications or schedules.
“Taxes” means any and all applicable taxes, charges, fees, levies or other
assessments imposed or collected by any governmental entity worldwide or any
political subdivision thereof and however designated or levied on sales of
Deliverables or Services, or sales, use, transfer, goods and services or value
added tax or any other duties or fees related to any payment made by Buyer to
Supplier for Deliverables and/or Services





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 1 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 



provided by Supplier to Buyer under or pursuant to this Agreement; exclusive,
however, of any taxes imposed upon the net income or capital of Supplier, any
taxes in lieu of such net income taxes and any other taxes which are to be borne
by Supplier under law.
"Tools" means software that is not commercially available, and its Externals,
required for the development, maintenance or implementation of a software
Deliverable.
"Work Authorization” or "WA" means Buyer’s authorization in either electronic or
tangible form for Supplier to conduct transactions under this Agreement in
accordance with the applicable SOW (i.e., a purchase order, bill of lading, or
other Buyer designated document). A SOW is a WA only if designated as such in
writing by Buyer.


2.0  
Statement of Work

 
2.1 Licensed Works

Supplier will deliver to Buyer:
1. one complete copy of the Licensed Work described in the relevant SOW and/or
WA;
2. a completed Certificate of Originality in the form specified in the SOW with
the Licensed Work and with each Enhancement to the Licensed Work;
3. complete copies of all Tools, including updates to Tools as soon as
practicable; and
4. a complete list of all commercially available software required for the
development, maintenance or implementation of a software Deliverable, including
updates to the list as soon as practicable.



 
2.2 Enhancements and Error Corrections

Supplier will provide to Buyer, at no additional charge, Basic Enhancements and
Error Corrections for the Licensed Work beginning when Buyer accepts the
Licensed Work and continuing for the Error Correction Warranty Period specified
in the relevant SOW and/or WA. Supplier will also provide to Buyer, at no
additional charge, Major Enhancements to the Licensed Work beginning when Buyer
accepts the Licensed Work and continuing for the Major Enhancements Warranty
Period identified in the SOW and/or WA. After that period, Supplier will offer
to Buyer *** of availability Major Enhancements to the Licensed Work that
Supplier creates or authorizes others to create ***. If Buyer accepts Supplier's
offer, the parties will amend the relevant SOW and/or WA to include such
charges, terms and conditions, and the Major Enhancements will become part of
the Licensed Work.



 
2.3 Work Authorizations

Supplier agrees to accept all WA's that conform with the terms and conditions of
this Agreement.


3.0  
Pricing

Supplier will provide Deliverables and Services to Buyer for the Prices. The
Prices for Deliverables specified in a SOW and/or WA and accepted by Buyer plus
the payment of applicable Taxes will be the only amount due to Supplier from
Buyer. The relevant SOW or WA shall contain Prices for each country receiving
Deliverables and Services under this Agreement.


4.0  
Taxes

Supplier’s invoices shall state all applicable Taxes, if any, by tax
jurisdiction and with a proper breakdown between taxable and non-taxable
Deliverables and Services. Supplier assumes responsibility to timely remit
all Tax payments to the appropriate governmental authority in each respective
jurisdiction. Supplier and Buyer agree to cooperate to minimize, wherever
possible and appropriate, any applicable Taxes, and provide reasonable notice
and cooperation in connection with any audit. Supplier shall also bear sole
responsibility for all taxes, assessments, or other levies on its own income,
leased or purchased property, equipment or software. If Buyer provides a direct
pay certificate, certification of an exemption from Tax or reduced rate of Tax
imposed by an applicable taxing authority, then Supplier agrees not to invoice
nor pay any such Tax unless and until the applicable taxing authority assesses
such Tax, at which time Supplier shall invoice and Buyer agrees to pay any such
Tax that is legally owed.


Buyer shall withhold taxes as required under applicable law on payments made to
Supplier hereunder and shall be required to remit to Supplier only the net
proceeds thereof. Buyer agrees to remit in a timely





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 2 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 



manner all taxes withheld to the appropriate government authority in each
respective jurisdiction.


Supplier will reimburse Buyer for any claims by any jurisdiction relating to
Taxes paid by Buyer to Supplier; and for any penalties, fines, additions to Tax
or interest thereon imposed as a result of Supplier’s failure to timely remit
the Tax payment to the appropriate governmental authority in each respective
jurisdiction. Supplier shall also reimburse Buyer for any claims made by a
taxing jurisdiction for penalties, fines, additions to Tax and the amount of
interest thereon imposed with respect to Supplier's failure to invoice Buyer for
the correct amount of Tax.


5.0  
Payments and Acceptance

 
5.1 Acceptance

Payment of royalties or invoices will not be deemed acceptance of Deliverables,
but rather such Deliverables will be subject to inspection, test, acceptance or
rejection in accordance with the acceptance or completion criteria as specified
in the relevant SOW and/or WA. Buyer may, at its option, either reject
Deliverables that do not comply with the acceptance or completion criteria for a
refund, or require Supplier, upon Buyer’s written instruction, to repair or
replace such Deliverables, without charge and in a timely manner.



 
5.2 Royalty Payments

Royalties for Licensed Works will be specified in the relevant SOW and/or WA.
Buyer may suspend payments to Supplier for a Licensed Work if Supplier does not
provide a properly completed Certificate of Originality. Payment will resume
upon Buyer’s receipt of an acceptable Certificate. If Supplier fails to perform
any of its obligations, Buyer may reduce any amounts due Supplier by an amount
equal ***, or have Supplier *** for ***.



 
5.3 Royalty Calculations

Royalties, if any, are paid against sales recorded by Buyer for a ***. Payment
will be made by *** of the *** following the royalty payment ***. All payments
will be made in U.S. dollars. Payments based on foreign revenue will be
converted to U.S. dollars on a monthly basis at the rate of exchange published
by Reuters Financial Service on approximately the same day each month. Terms for
payment of any non-royalty payments will be specified in the relevant SOW and/or
WA.



 
5.4 Exceptions to Royalty Payment Obligations

Buyer has no royalty obligation for:
(a) the Licensed Work or its derivative works used for:
1. Buyer's or Buyer Personnel’s internal use:
2. development, maintenance or support activities conducted by Buyer or Buyer
Personnel, or third parties under contract with Buyer;
3. marketing demonstrations, customer testing or trial periods (including early
support, prerelease, encrypted or locked sampler distributions not resulting in
a license for full productive use, or other similar programs), Product training
or education; or
4. backup and archival purposes;
(b) a copy of the Product installed by a licensed end user on an alternate work
station (e.g., home terminal or laptop), provided the end user may not use the
Product on both work stations at the same time;
(c) the Licensed Work (or a functionally equivalent work) that becomes available
generally to third parties without a payment obligation;
(d) documentation provided with, contained in, or derived from the Licensed
Work;
(e) Error Corrections or Basic Enhancements;
(f) warranty replacement copies of the Product; and
(g) Externals.



 
5.5 Outsourcing License

In the event Buyer provides outsourcing services to licensees of a Product,
Buyer *** owe Supplier a *** access to or assignment of a license to such
Product or for transfer of the applicable Product to a Buyer





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 3 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 



computer system which is of like configuration as the computer system for which
the Product was licensed. The foregoing is subject to Buyer providing Supplier
notice of such Product to be managed by Buyer and provided the Product will only
be used on behalf of the licensee. Upon expiration or termination of the
agreement to provide outsourcing services to the licensee, Buyer’s right to use
that copy of the Product will end.



 
5.6 Invoicing

Unless otherwise provided by local law without the possibility of contractual
waiver or limitation, Supplier will submit invoices, corrected invoices, or
other such claims for reimbursement, to Buyer *** from the date of *** or the
***. Exceptions must be specifically authorized by Buyer.


6.0  
Electronic Commerce

To the extent permitted by local law, the parties will conduct transactions
using an electronic commerce approach under which the parties will
electronically transmit and receive legally binding purchase and sale
obligations ("Documents"), including electronic credit entries transmitted by
Buyer to the Supplier account specified in the relevant SOW and/or WA. The
parties will enter into a separate agreement governing the transmission of such
electronic transactions and associated responsibilities of the parties.


7.0  
Warranties

 
7.1 Ongoing Warranties

Supplier makes the following ongoing representations and warranties:
1. it has the right to enter into this Agreement and its performance of this
Agreement will comply, at its own expense, with the terms of any contract,
obligation including any between Supplier and its end-users; or any law,
regulation or ordinance to which it is or becomes subject;
2. no claim, lien, or action exists or is threatened against Supplier that would
interfere with Buyer’s rights under this Agreement;
3. Deliverables and Services do not infringe any privacy, publicity, reputation
or intellectual property right of a third party;
4. it has disclosed to Buyer in writing the existence of any third party code,
including without limitation open source code, that is included in or is
provided in connection with the Deliverables and that Supplier and the
Deliverables are in compliance with all licensing agreements applicable to such
third party code;
5. all authors have agreed not to assert their moral rights (personal rights
associated with authorship of a work under applicable law) in the Deliverables,
to the extent permitted by law;
6. Deliverables are safe for use consistent with and will comply with the
warranties, specifications and requirements in this Agreement;
7. Deliverables do not contain harmful code;
8. Services will be performed using reasonable care and skill and in accordance
with the relevant SOW and/or WA;
9. it will not engage in Electronic Self-Help;
10. Deliverables and Services which interact in any capacity with monetary data
are euro ready such that when used in accordance with their associated
documentation they are capable of correctly processing monetary data in the euro
denomination and respecting the euro currency formatting conventions (including
the euro sign);
11. it is knowledgeable with, and is and will remain in full compliance with all
applicable export and import laws, regulations, orders, and policies (including,
but not limited to, securing all necessary clearance requirements, export and
import licenses and exemptions from, and making all proper filings with
appropriate governmental bodies and/or disclosures relating to the release or
transfer of technology and software to non U.S. nationals in the U.S., or
outside the U.S., release or transfer of technology and software having U.S.
content or derived from U.S.-origin software or technology); it is knowledgeable
with applicable supply chain security recommendations issued by applicable
governments and industry standards organizations and will make best efforts to
comply with such recommendations;
12. unless authorized by applicable government license or regulation, including
but not limited to any U.S. authorization, Supplier will not directly or
indirectly export or reexport, at any time, any technical information,
technology, software, or other commodity furnished or developed under this, or
any other,





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 4 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 



agreement between the parties, or any other product that is developed or
produced from or using Buyer’s technical information, technology, software, or
other commodity provided under this Agreement to any prohibited country
(including release of such technical information, technology, software, or other
commodity to nationals, wherever they may be located, of any prohibited country)
as specified in applicable export, embargo, and sanctions regulations;
13. it will not use, disclose, or transfer across borders any Personal Data that
is processed for Buyer, except to the extent necessary to perform under this
Agreement; and
14. it will comply with all applicable data privacy laws and regulations, will
implement and maintain appropriate technical and organizational measures and
other protections for the Personal Data, (including, without limitation, not
loading any Personal Data provided to Supplier on (a) any laptop computers or
(b) any portable storage media that can be removed from Supplier’s premises
unless (in the case of (b) only) (i) such data has been encrypted and (ii) such
data is loaded onto portable storage media solely for the purpose of moving such
data to off-site storage).  Further, it will immediately report to Buyer any
breaches of protection of Personal Data or any compromises thereof and will
cooperate fully with Buyer in investigating any such breaches or compromises,
will cooperate fully with Buyer’s requests for access to, correction of, and
destruction of Personal Data in Supplier’s possession, and will comply with all
instructions or other requirements provided or issued by Buyer  from time to
time relating to Personal Data
THE WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES AND
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THOSE WARRANTIES OR CONDITIONS OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.



 
7.2 Warranty Redemption

Subject to the Section titled Supplier Liability for Third Party Claims, if
Deliverables or Services do not comply with the warranties in this Agreement,
Supplier will repair or replace Deliverables or re-perform Services, without
charge and in a timely manner. If Supplier fails to do so, Buyer may repair or
replace Deliverables or re-perform Services and Supplier will reimburse Buyer
for actual and reasonable expenses.


8.0  
Delivery

Deliverables or Services will be delivered as specified in the relevant SOW
and/or WA. If Supplier cannot comply with a delivery commitment, Supplier will
promptly notify Buyer of a revised delivery date and Buyer may:
1. cancel without charge Deliverables or Services not yet delivered; and
2. exercise all other remedies provided at law, in equity and in this Agreement.


9.0  
Intellectual Property

 
9.1 Licensed Works

Supplier grants Buyer the rights in the Licensed Works as specified in the
relevant SOW and/or WA. Subject to Supplier's ownership of the Licensed Work and
Tools, Buyer will own any derivative works it creates



 
9.2 Tools

Supplier will not include Tools in Deliverables unless they are listed in the
relevant SOW and/or WA. If Supplier includes any Tools in a Deliverable whether
or not listed in the relevant SOW and/or WA, Supplier grants or will obtain for
Buyer the following rights: a nonexclusive, worldwide, perpetual, irrevocable,
paid-up, license to prepare and have prepared derivative works of such Tools,
and to use, have used, execute, reproduce, transmit, display and perform such
Tools or their derivative works.


       9.3 Perfection of Copyrights
Upon request, Supplier will provide to Buyer a "Certificate of Originality" or
equivalent documentation to verify authorship of Deliverables.



 
9.4 Names and Trademarks

Supplier grants Buyer a nonexclusive, worldwide, perpetual, irrevocable, paid-up
license to use the names and trademarks Supplier uses to identify the Licensed
Work for Buyer's marketing of the Licensed Work





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 5 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 



 and its derivative works. If Supplier objects to Buyer's improper use of
Supplier's names or trademarks, Buyer will take all reasonable steps necessary
to resolve Supplier's objections. Supplier may reasonably monitor the quality of
Licensed Work bearing its trademark under this license. Any goodwill attaching
to Buyer's trademarks, service marks, or trade names belongs to Buyer and this
Agreement does not grant Supplier any right to use them.



 
9.5 Patents

Supplier grants to Buyer a nonexclusive, worldwide, perpetual, irrevocable, and
paid-up license under any patents and patent applications licensable by Supplier
to make, have made, use, have used, import, export, sell, and otherwise transfer
the Deliverables and use the Services to the extent authorized in this
Agreement.


10.0  
Supplier Liability for Third Party Claims

 
10.1 General Indemnification

will defend, hold harmless and indemnify, including legal fees,  against third
party claims that arise or are alleged to have arisen as a result of negligent
or intentional acts or omissions or breach of any term of this Agreement.



 
10.2 Intellectual Property Indemnification

Supplier will defend, or at Buyer’s option cooperate in the defense of, hold
harmless and indemnify, including legal fees, Buyer and Buyer Personnel from
third party claims that Supplier’s Deliverables infringe the intellectual
property rights of a third party. In addition, if such a claim is or is likely
to be made, Supplier will, at its own expense, exercise the first of the
following remedies that is practicable:
1. obtain for Buyer the right to continue to use, sell and license the
Deliverables consistent with this Agreement;
2. modify Deliverables so they are non-infringing and in compliance with this
Agreement;
3. replace the Deliverables, or other affected Deliverables or Services, with
non-infringing ones that comply with this Agreement; or
4. at Buyer's request, accept the cancellation of infringing Deliverables and
Services without Buyer having any cancellation liability and the return of the
infringing Deliverables at Supplier’s expense and refund any amount paid.
Buyer will give Supplier prompt notice of third party claims against Buyer, and
cooperate in the investigation, settlement and defense of such claims.



 
10.3 Exceptions to Indemnification

Supplier will have no obligation to indemnify Buyer or Buyer Personnel for
claims that Supplier’s Deliverables or Services infringe the intellectual
property rights of a third party to the extent such claims arise as a result of
Supplier’s implementation of a Buyer originated design and such infringement or
claim would have been avoided in the absence of such implementation, or Buyer’s
modification of the Deliverables and such infringement or claim would have been
avoided in the absence of such modification.


11.0  
Limitation of Liability between Supplier and Buyer 

In no event will Buyer be liable to Supplier for any lost revenues, lost
profits, incidental, indirect, consequential, special or punitive damages.


Supplier acknowledges and agrees that all WA's or PA's issued by Buyer's
Affiliate(s) are independent agreements between Supplier or Supplier Affiliate
and the Buyer Affiliate. Buyer shall not be liable to Supplier or Supplier
Affiliate(s) for any actions or inactions of any Buyer Affiliate(s) under a WA
or PA, nor shall any actions or inactions by Buyer's Affiliate(s) constitute a
breach of the Agreement between Buyer and Supplier.


12.0  
Supplier and Supplier Personnel

Supplier is an independent contractor and this Agreement does not create an
agency relationship between Buyer and Supplier or Supplier Personnel. Buyer
assumes no liability or responsibility for Supplier Personnel. Supplier will:





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 6 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 





1. ensure it and Supplier Personnel are in compliance with all laws,
regulations, ordinances, and licensing requirements;
2. be responsible for the supervision, control, compensation, withholdings,
health and safety of Supplier Personnel;
3. inform Buyer if a former employee of Buyer will be assigned work under this
Agreement, such assignment subject to Buyer approval;
4. upon request, provide Buyer, for export evaluation
purposes, to the extent permitted by law, the country of citizenship and
permanent residence and immigration status of those persons. Buyer retains the
right to refuse to accept persons made available by Supplier for export control
reasons;
5. not discriminate against any employees, applicants for employment, or any
entity engaged in its procurement practices because of race, color, religion,
sex, age, national origin, or any other legally protected status; and
6.  (a) be solely responsible for, and fully and properly complete and submit to
the relevant government immigration authority, all required immigration forms
and documents for all Supplier Personnel performing Services hereunder, maintain
such forms and documents as required by law and, subject to applicable laws (in
particular laws regarding data privacy),make such forms and documents available
to Buyer upon request, and (b) ensure that Supplier Personnel who do not meet
all immigration requirements do not perform Services under this Agreement.


13.0  
Insurance

Supplier will maintain at its expense:
1.  commercial general or public liability insurance including products
liability and completed operations with a minimum limit per occurrence or
accident of  *** USD (or local currency equivalent);
2.  workers' compensation and employer's liability insurance as required by
local law, such policies waiving any subrogation rights against Buyer; and
3.  automobile liability insurance as required by local statute but not less
than  *** USD (or local currency equivalent) if a vehicle will be used in the
performance of this Agreement.
 
Insurance required under clauses (1) and (3)  above must:
(a)  name Buyer as an additional insured with respect to Buyer's insurable
interest;
(b) be primary or non-contributory regarding insured damages or expenses; and
(c) be purchased either; (i) from insurers domiciled in the US with an AM Best
Rating of A- or better and a financial class rating of 7 or better, or (ii) from
non US carriers with a Standard & Poor’s rating of BBB or greater and $50M in
policy holder’s surplus.


14.0  
Termination

 
14. 1Termination of this Base Agreement

Either party may terminate this Base Agreement, without any cancellation charge,
for a material breach of this Agreement by the other party or if the other party
becomes insolvent or files or has filed against it a petition in bankruptcy
("Cause"), to the extent permitted by law. Such termination will be effective at
the end of *** written notice period if the Cause remains uncured. Either party
may terminate this Base Agreement without Cause when there are no outstanding
SOWs or WAs.



 
14.2 Termination of a SOW or WA

Buyer may, upon written notice to Supplier, terminate a SOW or WA:
1. with Cause effective immediately; or
2. without Cause effective immediately or as otherwise specified in such notice.
Upon termination, in accordance with Buyer’s written direction, Supplier will
immediately:
1. cease work;
2. prepare and submit to Buyer an itemization of all completed and partially
completed Deliverables and Services;
3. deliver to Buyer Deliverables satisfactorily completed up to the date of
termination at the agreed upon Prices in the relevant SOW and/or WA; and





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 7 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 





4. deliver upon request any work in process. In the event Buyer terminates
without Cause, Buyer will compensate Supplier for the actual and reasonable
expenses incurred by Supplier for work in process up to and including the date
of termination, provided such expenses do not exceed the Prices.



 
14.3 Effect of Termination

Termination of this Base Agreement or a SOW and/or WA will not affect any
licenses granted in the Deliverables supplied or due to Buyer on or prior to the
effective date of termination or Supplier’s obligation to provide Basic
Enhancements and Error Corrections. In the event of termination, Buyer will not
be obligated to make any payments due on or after the effective date of
termination, other than royalty payment obligations incurred, if any.


15.0  
General

 
15.1 Amendments

This Agreement may only be amended by a writing specifically referencing this
Agreement which has been signed by authorized representatives of the parties.



 
15.2 Assignment

Neither party will assign their rights or delegate or subcontract their duties
under this Agreement to third parties or Affiliates without the prior written
consent of the other party, such consent not to be withheld unreasonably, except
that either party may assign this Agreement in conjunction with the sale of a
substantial part of its business utilizing this Agreement. Any unauthorized
assignment of this Agreement is void.



 
15.3 Choice of Law; Waiver of Jury Trial; Limitation of Action 

This Agreement and the performance of transactions under this Agreement will be
governed by the laws of the country where the Buyer entering into the Agreement
is located, except:
1. in Albania, Armenia, Azerbaijan, Belarus, Bosnia-Herzegovina, Bulgaria,
Croatia, Former Yugoslav Republic of Macedonia, Georgia, Kazakhstan, Kyrgyzstan,
Moldova, Montenegro, Romania, Russia, Serbia, Tajikistan, Turkmenistan, Ukraine,
and Uzbekistan, this Agreement will be governed by the laws of Austria, ;
2. in Australia, this Agreement will be governed by the laws of the State or
Territory in which the transaction occurs;
3. in Canada, this Agreement will be governed by the laws of the Province of
Ontario ;
4. in Estonia, Latvia, and Lithuania, this Agreement will be governed by the
laws of Finland;
5. in the People's Republic of China, Puerto Rico and in the United States
(including if any part of the transaction occurs within the United States) this
Agreement and any dispute or controversy arising from or relating to this
Agreement will be governed by the laws of the State of New York applicable to
contracts executed in and performed entirely within that State;
6. in the United Kingdom, this Agreement will be governed by the laws of
England.
 
The United Nations Convention on Contracts for the International Sale of Goods
does not apply. 
 The parties expressly waive any right to a jury trial regarding disputes
related to this Agreement.  Any legal or other action related to a breach of
this Agreement must be commenced no later than two (2) years from the date on
which the cause of action arose, unless otherwise provided by local law without
the possibility of contractual waiver or limitation.



 
15.4 Communications

All communications between the parties regarding this Agreement will be
conducted through the parties’ representatives as specified in the relevant SOW
and/or WA. All notices required in writing under this Agreement will be made to
the appropriate contact(s) listed in the relevant SOW and/or WA and will be
effective upon actual receipt. Notices may be transmitted electronically, by
registered or certified mail, or courier. All notices, with the exception of
legal notices, may also be provided by facsimile.





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 8 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 








 
15.5 Counterparts

This Agreement may be signed in one or more counterparts, each of which will be
deemed to be an original and all of which when taken together will constitute
the same Agreement. Any copy of this Agreement made by reliable means (for
example, photocopy or facsimile) is considered an original.


15.6 Ethical Dealings
Supplier will be familiar and will strictly comply with all laws and regulations
on bribery, corruption, and prohibited business practices.  Supplier and its
Affiliates have not and will not offer, promise or make or agree to make,
directly or indirectly, (a) any political contributions of any kind or any
payment to or for the benefit of any public official, whether elected or
appointed, (b) any payments for gifts, meals, travel or other value for a
government employee or his/her family members or (c) any payments or gifts (of
money or anything of value) to anyone for the purpose of influencing, or
inducing anyone to influence decisions in favor of, Buyer or any of its
Affiliates.  Buyer shall not reimburse Supplier for any such political
contributions, payments or gifts.




15.7 Exchange of Information
All information exchanged is non confidential unless it will be made under a
separate signed confidentiality agreement between the parties. The parties will
not publicize the terms of this Agreement, or the relationship, in any
advertising, marketing or promotional materials without prior written consent of
the other party except as may be required by law, provided the party publicizing
gives the other party reasonable prior notice to allow the other party a
reasonable opportunity to obtain a protective order. Supplier will use
information regarding this Agreement only in the performance of this Agreement.
For any Personal Data relating to Supplier Personnel that Supplier provides to
Buyer, Supplier has obtained the agreement of the Supplier Personnel to release
the information to Buyer and to allow Buyer to use, disclose and transmit such
information in connection with this Agreement.



 
15.8 Freedom of Action

This Agreement is nonexclusive and either party may design, develop,
manufacture, acquire or market competitive products or services. Buyer will
independently establish prices for resale of Deliverables and Services and is
not obligated to announce or market any Products or Services and does not
guarantee the success of its marketing efforts, if any.



 
15.9 Force Majeure

Neither party will be in default or liable for any delay or failure to comply
with this Agreement due to any act beyond the control of the affected party,
excluding labor disputes, provided such party immediately notifies the other.



 
15.10 Obligations of Affiliates

Affiliates will acknowledge acceptance of the terms of this Agreement through
the signing of a PA before conducting any transaction under this Agreement.



 
15.11 Prior Communications and Order of Precedence

This Agreement replaces any prior oral or written agreements or other
communication between the parties with respect to the subject matter of this
Agreement, excluding any confidential disclosure agreements. In the event of any
conflict in these documents, the order of precedence will be:
1. the quantity, payment and delivery terms of the relevant WA;
2. the relevant SOW;
3. this Base Agreement; and
4. the remaining terms of the relevant WA.



 
15.12 Record Keeping and Audit Rights






[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 9 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 





Supplier will maintain (and provide to Buyer upon request) relevant business and
accounting records to support invoices under this Agreement and proof of
required permits and professional licenses, for a period of time as required by
local law, but not for less than *** years following completion or termination
of the relevant SOW and/or WA. All accounting records will be maintained in
accordance with generally accepted accounting principles.



 
15.13 Severability

If any term in this Agreement is found by competent judicial authority to be
unenforceable in any respect, the validity of the remainder of this Agreement
will be unaffected, provided that such unenforceability does not materially
affect the parties’ rights under this Agreement.



 
15.14 Survival

The provisions set forth in the following Sections and Subsections of this Base
Agreement will survive after termination or expiration of this Agreement and
will remain in effect until fulfilled: “Taxes”, "Ongoing Warranties",
"Intellectual Property", "Supplier Liability for Third Party Claims",
"Limitation of Liability between Supplier and Buyer", "Record Keeping and Audit
Rights", "Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action",
"Exchange of Information", and "Prior Communications and Order of Precedence".



 
15.15. Waiver

An effective waiver under this Agreement must be in writing signed by the party
waiving its right. A waiver by either party of any instance of the other party's
noncompliance with any obligation or responsibility under this Agreement will
not be deemed a waiver of subsequent instances.


16.0  
On Premises Guidelines

Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
premises will comply with this Section



 
16.1 Access to Premises

Supplier will:
1.    to the extent permitted by local law, ensure that Supplier Personnel
assigned to work on Buyer’s premises will participate in a pre employment
criminal background check covering the counties in which the person was employed
or resided for the past seven years (or longer as required by State
legislation), and inform Buyer of any negative findings;
2.    maintain a current and complete list of the persons' names and social
security numbers;
3.    obtain for each person a valid identification badge from Buyer and ensure
that it is displayed to gain access to and while on Buyer’s premises (it is
Buyer's policy to deactivate any such badge if not used in ninety days);
4.    maintain a signed acknowledgment that each person will comply with Buyer’s
Safety & Security Guidelines;
5.    ensure that each person with regular access to Buyer's premises complies
with all parking restrictions and with vehicle registration requirements if any;
6.    inform Buyer if a former employee of Buyer will be assigned work under
this Agreement, such assignment subject to Buyer approval;
7.    at Buyer's request, remove a person from Buyer’s premises and not reassign
such person to work on Buyer's premises (Buyer is not required to provide a
reason for such request); and
8.    notify Buyer immediately upon completion or termination of any assignment
and return Buyer’s identification badge.
Upon Buyer’s request, Supplier will provide documentation to verify compliance
with this Subsection.



 
16.2 General Business Activity Restrictions

Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
premises:
1.    will not conduct any non-Buyer related business activities (such as
interviews, hirings, dismissals or





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 10 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 



personal solicitations) on Buyer's premises;
2.    will not conduct Supplier's Personnel training on Buyer’s premises, except
for on-the-job training;
3.    will not attempt to participate in Buyer benefit plans or activities;
4.    will not send or receive non-Buyer related mail through Buyer's mail
systems; and
5.    will not sell, advertise or market any products or distribute printed,
written or graphic materials on Buyer's premises without Buyer's written
permission.



 
16.3 Buyer’s Safety and Security Guidelines

Supplier will ensure that Supplier Personnel assigned to work on Buyer’s
premises:
1.    do not bring weapons of any kind onto Buyer's premises;
2.    do not manufacture, sell, distribute, possess, use or be under the
influence of controlled substances (for non-medical reasons) or alcoholic
beverages while on Buyer's premises;
3.    do not have in their possession hazardous materials of any kind on Buyer's
premises without Buyer's authorization;
4.    acknowledge that all persons, property, and vehicles entering or leaving
Buyer's premises are subject to search; and
5.    remain in authorized areas only (limited to the work locations,
cafeterias, rest rooms and, in the event of a medical emergency, Buyer's medical
facilities).
Supplier will promptly notify Buyer of any accident or security incidents
involving loss of or misuse or damage to Buyer's intellectual or physical
assets; physical altercations; assaults; or harassment and provide Buyer with a
copy of any accident or incident report involving the above. Supplier must
coordinate with Buyer access to Buyer’s premises during non-regular working
hours.



 
16.4 Asset Control

In the event Supplier Personnel has access to information, information assets,
supplies or other property, including property owned by third parties but
provided to Supplier Personnel by Buyer ("Buyer Assets"), Supplier Personnel:
1.    will not remove Buyer Assets from Buyer's premises without Buyer's
authorization;
2.    will use Buyer Assets only for purposes of this Agreement and reimburse
Buyer for any unauthorized use;
3.    will only connect with, interact with or use programs, tools or routines
that Buyer agrees are needed to provide Services;
4.    will not share or disclose user identifiers, passwords, cipher keys or
computer dial port telephone numbers; and
5.    in the event the Buyer Assets are confidential, will not copy, disclose or
leave such assets unsecured or unattended.
Buyer may periodically audit Supplier's data residing on Buyer Assets.



 
16.5 Supervision of Supplier’s Personnel

Suppliers will provide consistent and effective supervision of its Personnel
provided under this Agreement, at no additional cost to Buyer. Consistent and
effective supervision shall include regular interaction and communication with
Supplier's Personnel either in person or through other effective means.
Supplier's supervisor shall be responsible for exercising full supervisory
authority over all day-to-day employment relationship decisions relating to
Supplier’s Personnel, including those decisions relating to: wages, hours, terms
and conditions of employment, hiring, discipline, performance evaluations,
termination, counseling and scheduling. Supplier's supervisors responsible for
each work location will be responsible to know that work location’s planned
holiday (and other closing) schedules and the impacts all such schedules have on
Supplier's Personnel. Supplier will conduct orientation sessions with its
Personnel before placement on an assignment with Buyer, during which orientation
such Personnel will be told who their supervisor is and how that supervisor can
be contacted. Supplier will, from time to time, ensure that all of its Personnel
working under this Agreement continue to be aware of this information. Supplier
shall also be responsible for training its Personnel that any employment related
issues should be brought forward in the first instance to Supplier and not
Buyer. Where such issues relate to actions which are alleged to have been taken
by Buyer or Buyer's Personnel, Supplier will notify Buyer immediately in order
that appropriate investigative





[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 11 of 12

--------------------------------------------------------------------------------

 


Licensed Works Agreement
 Agreement # 4908004013 



 action can be taken. Notwithstanding any other language or agreement to the
contrary, Buyer will not, and Supplier agrees that Buyer has no responsibility
to approve any Supplier Personnel’s time sheets. If Buyer should review, sign
and/or submit Supplier Personnel’s timesheets, whether manually or
electronically, as part of Buyer's billing verification processes, the parties
acknowledge and agree that such review, signature and/or submittal shall in no
way constitute concurrence or approval of such timesheets, nor create any other
commitment or obligation on the part of Buyer to Supplier or Supplier Personnel.


ACCEPTED AND AGREED TO:
 
ACCEPTED AND AGREED TO:
International Business Machines Corporation  
 
Avistar Communications Corp.  
By:
                                                                                                                                                                                                                
 
By:
                                                                                                                                                                                                                
Buyer Signature                          Date
 
Supplier Signature                       Date
***
                                                                                                                                                                                                                
 
 
                                                                                                                                                                                                                
Printed Name
 
Printed Name
***
                                                                                                                                                                                                                
 
 
                                                                                                                                                                                                                
Title & Organization
 
Title & Organization
 
                                                                                                                                                                                                                
 
 
                                                                                                                                                                                                                
Buyer Address: 
 ***
 *** 
 ***  
 
Supplier Address: 
***
***
*** 












[***] Indicates text has been omitted from this Exhibit pursuant to a
confidential treatment request that has been filed separately with the
Securities and Exchange Commission.
 
Page 12 of 12

--------------------------------------------------------------------------------

 
